Action by a membership corporation on behalf of itself and its members, who are engaged in the catering business and therein employ waiters, to enjoin stated acts and activities of a union, its members, officers, etc. All the stated waiters employed by the members of the plaintiff corporation are members of the union. The union has been certified by the New York State Labor Relations Board to be the bargaining representative of said employees, under section 705 of the New York State Labor Relations Act (Labor Law, art. 20). Order denying a motion for an injunction pendente lite enjoining the acts and activities sought to be enjoined by judgment in the action, affirmed, with $10 costs and disbursements. In our opinion the State Labor Relations Board in the proceeding before it under section 705 of the act, determined only the unit of employees to be represented and certified the union as the representative for the purpose of collective bargaining in behalf of that unit of employees. The board did not, and could not within the powers vested in it by the act, find or determine who should represent the employers in any collective bargaining, nor direct the certified representative of the employees to bargain with any representative of the employers. The decision of the board found that the appellant association of the employers was a “representative” of the employers within the meaning of subdivision 3 of section 705 of the act, and as such authorized to present to the board the alleged question or controversy concerning the representation of employees. A misunderstanding of the board’s decision appears to account for critical statements regarding that decision and the board, in the opinion of the court at Special Term, which we do not approve. Nolan, P. J., Johnston, Sneed, Wenzel and MacCrate, JJ., concur. [See post, p. 878.]